President.
As improvement claims pass from one to another, for valuable considerations, the same inconvenience, and danger from frauds, would arise, from keeping such conveyances concealed, as from concealing Conveyances from strict titles.
If the land sold by Waller to Hill, was the same sold *44by Hawkins to Stephenson, and Stephenson had not notice of the previous sale to Waller ; Stephenson’s title was good, at the time of the sale to Hill; and, for so much, there was no consideration. But if not, and if Hill has got the land, or might have got it; he must pay for it, or for so much as he has got, or might have got.
There was a verdict for the defendant. The plaintiff had formerly recovered part of the price.